Citation Nr: 0126038	
Decision Date: 11/07/01    Archive Date: 11/13/01

DOCKET NO.  00-14 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased disability evaluation for 
lumbosacral strain, currently evaluated as 20 percent 
disabling.



WITNESSES AT HEARING ON APPEAL

Appellant and J.C.


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel





INTRODUCTION

The appellant served on active military duty from January 
1955 to December 1956.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2000 rating decision of the Phoenix, 
Arizona Department of Veterans Affairs (VA) Regional Office 
(RO).  The appellant testified before the undersigned at a 
Travel Board hearing conducted in August 2001 at the RO.

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 ("VCAA") was made law, and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  In part, 
the VCAA specifically provides that VA is required to make 
reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to VA 
and authorizes VA to obtain.  The VCAA further provides that 
the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
VCAA, Pub. L. No. 106-475, §  3(a), 114 Stat. 2096, __ (2000) 
(to be codified at 38 U.S.C.A. § 5103A). 

Regulations have been implemented in support of the VCAA.  66 
Fed. Reg. 45,620 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The Board 
has carefully considered this matter in light of the VCAA and 
the supporting regulations.  Having done so, and as will be 
discussed below, the Board finds that the record is ready for 
appellate review.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable decision 
of this appeal has been obtained by the RO.
2. The appellant's lumbosacral strain is mildly symptomatic.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 20 
percent for lumbosacral strain, have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 4.71, 
Diagnostic Code 5295 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual Background

The appellant's claim arose by application received in 
December 1999.  
In due course of development of the claim, VA medical records 
were received reflecting that in late 1997, the appellant had 
complained of persistent, severe lumbar pain.      

In October 1999, the appellant had obtained medical treatment 
for a recent exacerbation of his lower back pain, as well as 
leg and ankle pain.  The appellant's gait and ability to 
dress were noted to be normal.  It was noted that as to the 
appellant's back pain, this was a recurrence of old symptoms 
that had then been present for two days.  A contemporaneous 
entry reflects that pain was elicited upon straight leg 
raising.  The diagnosis of lumbosacral strain was confirmed.  

Upon radiographic examination in October 1999, the lumbar 
vertebral bodies were noted to be normally aligned and well 
maintained.  There was observed no evidence of compression 
fracture, spondylolysis, or spondylolisthesis.  The 
intervertebral disc space and posterior facet joints were 
noted to be unremarkable.  The diagnostic impression was that 
of a "negative lumbar spine," with no evidence of fracture 
or malalignment.

The appellant underwent a VA spinal examination in January 
2000.  The appellant reiterated that he had daily lower back, 
right leg and ankle pain.  Although he denied experiencing 
right lower extremity numbness, he reported that he had 
weakness and fatigability due to pain.  He stated that he 
sometimes walked with a right-sided limp due to pain, and 
that this symptom was present during normal use.  

Upon clinical examination, the appellant was noted to walk 
with a slight right-sided limp.  Although he was able to rise 
up partially on his heels and toes, he complained of pain of 
the back of his right thigh.  Muscle spasm was not detected.  
Some pain was elicited upon percussion of the lowermost 
dorsal and upper lumbar spine region, and mild tenderness to 
palpation of the right midlumbar muscles and right mid-
buttock was noted.  Straight leg raising on the left was 
normal, while pain was noted of the right was 70-80 degrees.  
Range of motion study revealed flexion to 80 degrees, 
extension to 25 degrees, and side bending to 25 degrees, 
bilaterally - all terminus points were reached upon complaint 
of pain.  The examiner opined that the appellant's functional 
impairment was rated as mild, with essentially no additional 
range of motion impairment resulting in functional loss.  

At the August 2001 hearing, the appellant testified in 
substance that he had periodic attacks of severe low back 
pain, that included a locking-like sensation to his leg and 
right heel.  He stated that the last attack was the previous 
June, and that these flare-ups were occurring on an average 
of once every three months.  As to the constancy of severe 
pain, the appellant reported that he was unable to walk for 
short distances without having to stop and rest.  He added 
that he took care when reaching for items, and that bending 
and lifting sometimes caused him discomfort so that he also 
took precautions when performing these movements.  He 
reported that when he arose in the morning, he did so slowly 
so as to avoid hurting his back, leg and heel. 

Pertinent Law and Regulations

Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combination of injuries coincident 
with military service.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(200).  Each disability must be viewed in relation to its 
history with an emphasis placed on the limitation of activity 
imposed by that disability.  38 C.F.R. § 4.1. The degrees of 
disability contemplated in the evaluative rating process are 
considered adequate to compensate for loss of working time 
due to exacerbation or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. § 
4.1.

Where there is a question as to which of two evaluations 
applies to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower evaluation will be assigned. 38 C.F.R. § 
4.7 (2000).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Lumbosacral strain is rated under 38 C.F.R. 4.71a, Diagnostic 
Code 5295.  This diagnostic code provides for a 20 percent 
evaluation where the veteran experiences muscle spasm on 
extreme forward bending and loss of lateral spine motion 
unilaterally in a standing position.  To warrant the maximum 
rating of 40 percent under this diagnostic code, the evidence 
must approximate a finding of severe strain, with listing of 
whole spine to opposite side, positive Goldthwaite's sign, 
with marked limitation of forward bending in a standing 
position; loss of lateral motion with osteo- arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.

Analysis


When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. 
§ 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
it was observed that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The Board has attributed primary weight to the largely benign 
findings described on the January 2000 examination report.   
Limitation of motion is not more than moderate even, in the 
examiner's opinion, when pain on movement is considered. 
In view of that physician's assessment that the condition was 
"mild" and the objective tests were  "completely 
negative," the current rating remains appropriate.
For essentially the same reasons extraschedular consideration 
is not warranted.



ORDER

Entitlement to an evaluation in excess of  20 percent for 
lumbosacral strain is denied.




		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals



 

